    Case 3:20-cv-03158-C Document 7 Filed 11/23/20                 Page 1 of 1 PageID 71



                            IN THE T]NITED STATES DISTzuCT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


LOUIS BRACKEN,                                     )
                                                   )
                          Plaintiff,               )
                                                   )
                                                   )
                                                   )
BBVA,                                              )
                                                   )
                          Delendant.               )    Civil Action No. 3:20-CV-3 158-C


                                           JUDGMENT

        For the reasons stated in the Court's Order ofeven date,

        IT IS ORDERED, ADJUDGED, AND DECREED that the above-styled                  and -numbered

civil action   be   DISMISSED/without prejudice.

        SIGNED        *i, ,#   day of November.2020.




                                              S        R.          GS
                                              SENIOR         ITED STA         STzuCTJUDGE

                                                                        (
